DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the amendment and response filed 12/3/21, some of the 35 USC 103 have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1,3-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al. (US 2012/0009413) in view of Shimizu et al. (US 2007/0259106) further in combination with Sanchez et al. (US 2018/0072571) and further in view of Tarafdar et al. (US 7,790,633) still further in combination with Goto (2016/0186009).
With respect to independent claims 1, and 21, Menezes et al. discloses a method of semiconductor processing comprising:  spin coating a first portion of a dielectric material, which may be a first solution including a perhydro-polysilazane compound, on a substrate ([0032]); drying the solution to form a “porous first dielectric layer” ([0038]); after drying the first portion of the dielectric material, spin coating a second portion of the dielectric material on the first portion of the dielectric material, which may be a second 
With respect to the “curing” step, Menezes et al. states in [0038]: “In 202, a substrate is provided with a first porous dielectric layer.”  Menezes et al. also similarly teaches that the first dielectric layer is porous in [0042].  While Menezes et al. does not specifically state that a drying/curing step is performed before spin coating of the second dielectric layer thereon, it is known that a liquid solution is not porous, and thus the first dielectric layer must be dried and in a solid state to be porous.  Menezes et al. incorporates by reference the Shimizu et al. reference in [0032] and teaches that the dielectric material used in its process may be a polysilazane compound of Shimizu et al.  Shimizu et al. teaches that the polysilazane compound used therein is a perhydro-polysilazane compound ([0022]) (dependent claim 9).  (Further it is noted that commercially available SPINFIL 600 used in Menezes et al. (see [0043]) comprises a perhydro-polysilazane compound.)  Shimizu et al. further teaches that organic solvent may be removed by drying of its perhydro-polysilazane solution ([0037]), for example by heating on a hot plate at 150 C ([0050]).  Because Menezes et al. incorporates by reference the teachings of Shimizu et al., and because Menezes et al. specifically teaches that the second dielectric layer is coated on the porous first dielectric layer, it is known that the first dielectric polysilazane coating is dried/cured prior to spin coating of the second dielectric polysilazane layer thereon.  Alternatively, it would have been obvious 
As to the limitations “wherein thermal annealing the dielectric material converts both the first portion of the dielectric material and the second portion of the dielectric material from a non-oxide into an oxide” (claims 1 and 21) or “after curing the first solution and prior to converting the cured first portion of the dielectric material into an oxide” (claim 16), Menezes teaches in [0037] that a nitrogen-containing dielectric material such as polysilazane layer undergoes oxidation during steam annealing.  Menezes teaches that there are multiple routes to forming the first dielectric layer – an oxide containing material or a nitrogen-containing dielectric such as a polysilazane.  Menezes teaches in [0007] “Before annealing, the first dielectric layer may include SiOx, with x≠2, and/or a silicon-containing polymer [emphasis added].”  Menezes teaches in [0037] that one may apply a first dielectric layer that already comprises oxide, such as PECVD layer or a SOG layer, or one may apply a first dielectric layer that contains a nitrogen-containing dielectric layer (e.g., a polysilazane layer) which undergoes oxidation during steam annealing in the presence of water and oxygen to form silicon oxide or silicon dioxide in a process in which nitrogen is removed and -Si-O-Si- bonds are formed.  Paragraph [0038] teaches that the annealing step results in “imparting and/or enhancing thermal-oxide-like properties to the cured first and second dielectric layers 
As to the limitation that “the first portion of the dielectric material being moisture-free at the start of the spin-coating” of claim 1, and “spin-coating a second portion of the first solution on the moisture- and solvent-free first portion of the layer” of claim 21, Menezes et al.’s invention is generally directed to the novel step of introducing water to the pores of the first portion of the dielectric prior to applying the second portion of the dielectric material.  However, Comparative Example in [0043] and [0046] eliminates the step of adding water of the invention, for means of comparison, and thus the first portion of the dielectric material is moisture-free and solvent-free.  While the teaching in [0043] is a teaching away from the invention of Menezes, it is none-the-less a teaching that it is known to apply the second portion of the first solution on a moisture- and solvent-free first portion.  Further, since the first portion is porous, it must be moisture- and solvent-free since a liquid solution is not porous.  As discussed in the paragraph immediately above, it would have been obvious for one skilled in the art to have substituted a nitrogen-containing polysilazane layer as the first dielectric layer in the Comparative Example with the expectation of equivalent results.
As to claim 1, Sanchez et al. (US 2018/0072571) teaches forming silicon nitride films using polyhydrosilazanes [0014].[0015].[0143],[0144].[0221],[0222].  Sanchez et al. (US 2018/0072571) also teaches the substrate can be non-planar and include 3D 
As to claim 8, the annealed dielectric material of Menezes et al. must necessarily have a nitrogen content of less than 5 atomic percent as claimed since the process steps and materials used therein of Menezes et al. and that of Applicant are materially similar.  
As to claim 10, the drying/curing step of Menezes et al. in view of Shimizu et al. comprises driving out solvent and moisture from the dielectric coating solutions.
As to claim 14, Menezes et al. teaches that the overall dielectric layer thickness would be less than 1µm in [0027], which overlaps Applicant’s thickness range, however Menezes et al. is silent with respect to the thickness of just the first portion of dielectric material.  It would have been obvious to one having ordinary skill to have determined the optimum thickness of each layer through routine experimentation based on the overall thickness desired in the absence of a showing of criticality.
As to claim 15, Menezes et al. teaches that the dielectric layer may be an intermetal dielectric or shallow trench isolation in [0029].
As to claim 3, Tarafdar et al. (US 7,790,633) teaches UV heating temperatures may be in the range of 25-700 C, which overlap Applicant’s claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Tarafdar et al.’s temperature range that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974).  As to the newly added limitation of the UV treatment converting the dielectric material (polyhydrosilazane) to SiN by breaking bonds of Si-H and Si-N, Goto 
Therefore, the combination of references would suggest that after the first UV curing step a SiN layer is formed and this would be prior to forming the second layer which would also be cured be breaking the bonds and forming SiN by UV irradiation. 
          As to claims 11-13, Menezes et al. is silent with respect to the formation of additional dielectric material layers other than the first and second dielectric layers.  Tarafdar et al. teaches a process of forming silicon dioxide-based dielectric layers comprising the sequential deposition of multiple layers on one another (abstract).  Tarafdar et al. teaches that its deposition anneal process is repeated multiple times until the desired dielectric layer thickness is achieved.  It would have been obvious for one having ordinary skill in the art to have similarly formed additional dielectric layers in the process of Menezes et al. in view of Shimizu et al., as taught by Tarafdar et al., in order to achieve a desired thickness with the expectation of successful results since it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamoto et al. (US 8,969,172) is cited for its teaching of applying two polysilazane layers on top of one another to form a dielectric material.  Fujii et al. (US 2009/0183676) is cited for its teaching of using perhydrosilazane polymers.  .

Allowable Subject Matter
Claims 16,18,19 and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairy suggest forming a first and second portion of a dielectric material for semiconductor processing whereby after spin-coating the first portion, curing it and spin coating the second portion and curing it a simultaneous whereby the thickness prior to simultaneous annealing in smaller than the thickness after simultaneous annealing.  The prior art teaches after annealing the coating is usually consolidated and hence has a lesser thickness and not a greater one.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,3-6,8-15 have been considered but are not found persuasive.


Sanchez et al. (US 2018/0072571) also teaches the substrate can be non-planar and include 3D topology including trenches, holes and openings which are filled with the polyhydrosilazanes by spin coating [0216].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715